Citation Nr: 0705361	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO denied the veteran's claim for service connection for 
a right ear hearing loss.  The veteran filed a notice of 
disagreement (NOD) in February 2004.  The RO issued a 
statement of the case (SOC) in February 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.  

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans' Law Judge at the RO; a transcript 
of that hearing is associated with the claims file.  During 
the hearing, the veteran requested, and the undersigned 
granted, a 60-day abeyance period within which to submit 
additional evidence.  In July 2005, the veteran submitted, 
along with a waiver of RO jurisdiction, private treatment 
records.  See 38 C.F.R. § 20.800 (2006)

In September 2005, the Board reopened the veteran's claim for 
service connection for a right ear hearing loss on the basis 
that new and material evidence had been received, and 
remanded to the RO the claim for service connection for right 
ear hearing loss, on the merits, for further development of 
the evidence, due process development, and readjudication on 
the merits.  Following completion of the Board's requested 
actions, the RO continued the denial of the veteran's claim 
for service connection for a right ear hearing loss (as 
reflected in the October 2006 supplemental SOC (SSOC)), and 
returned the matter to the Board for appellate consideration. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for right ear 
hearing loss has been accomplished.

2.  The record reflects no evidence or allegation of right 
ear hearing loss in service or for more than 17 years after 
discharge from service, and the most persuasive opinion that 
directly addresses the relationship between current right ear 
hearing loss and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In an April 2001 pre-rating notice letter and an October 2005 
post-rating notice letter, the RO notified the veteran and 
his representative of what evidence was needed to show 
entitlement to service connection: an injury in military 
service or a disease that began or was made worse during 
service, or an event in service causing injury or disease; a 
current physical disability; and a relationship between the 
current disability and an injury, disease, or event in 
service.  The RO also indicated the type of evidence needed 
to establish each element of the claim.  After each letter, 
they were afforded opportunities to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

Additionally, in the April 2001 and October 2005 notice 
letters, the RO provided notice that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records if he gave it enough 
information.  The RO requested that the veteran complete and 
return the VA Form 21-4138 and complete and return VA Forms 
21-4142 for each health care provider that he wanted the VA 
to obtain medical records.  Those letters further specified 
what records VA was responsible for obtaining, to include 
Federal records, and reiterated the type of records that VA 
would make reasonable efforts to get.  The letters identified 
medical evidence that had been received, and from whom the RO 
was in the process of obtaining evidence.  The October 2005 
letter requested that the veteran provide any evidence or 
information that he had pertaining to his claim.  An August 
2006 letter advised the veteran that the Atlanta VA Medical 
Center (VAMC) was notified to schedule an examination and 
notify the veteran of the time and place of the examination. 
The Board finds that, collectively, these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by him 
and what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with 
respect to the claim herein decided.

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements were 
provided both before and after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board finds that, in this appeal, the delay in issuing 
any section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the veteran's claim was fully developed 
at the time of the most recent adjudication.  As indicated 
above, the RO gave the appellant notice of what was required 
to substantiate the claim, afforded him opportunities to 
submit pertinent information and/or evidence, and arranged a 
VA examination to obtain a medical opinion pertinent to the 
claim before readjudicating the claim in October 2006 (as 
reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, the existence 
of a disability, a connection between the veteran's service 
and that disability, the degree of disability, and the 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue, and the RO afforded the 
veteran notice pertinent to the requirements of current 
disability and medical nexus via the above-referenced 
letters.  While the RO has not afforded the veteran notice 
pertaining to the degree of disability or the effective date, 
on these facts, such omission is harmless.  Id.  As the 
Board's decision herein denies the appellant's claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO has made 
reasonable and appropriate efforts, on its own and pursuant 
to the Board's remand, to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Service 
medical records (SMRs), as well as post-service private and 
VA records (to include the results of audiological testing 
and medical examination reports) are of record.   Likewise, 
the transcript of the June 2005 Board hearing-conducted at 
the veteran's request, has been accomplished.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing evidence 
pertinent to the claim for service connection for a right ear 
hearing loss that needs to be obtained.  The record also 
presents no basis to further develop the record to create any 
additional evidence for consideration in connection with the 
claim on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Factual Background
The veteran's SMRs include reports of medical history 
associated with a  February 1966 enlistment examination  and 
a January1970 separation examination that note the veteran's 
denial of ear trouble or hearing loss.  The February 1966 
enlistment examination audiogram revealed no hearing loss, 
and the January 1970 separation examination audiogram 
revealed hearing loss only in the left ear.  No other 
complaints or findings of hearing loss were reported in any 
other SMRs.  

An October 1987 physician statement from J. H. Burson, M. D., 
is the first post-service medical evidence of a bilateral 
sensorineural hearing loss.

In January 1988, audiometric testing revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
50
55
65
70
LEFT
-
50
50
65
75

The audiologist reported that the veteran had a gross hearing 
defect and moderately severe sensorineural hearing loss.    

On September 1997 VA audiological evaluation, testing 
revealed that pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
75
95
LEFT
55
60
65
90
100

The veteran's word recognition score was 84 percent in the 
right ear and 80 percent in the left ear.  The audiologist 
noted little or no change in hearing as compared to a 1995 
audiological report ( not of record).  

A February 2000 audiology assessment revealed bilateral 
decreased hearing sensitivity in the mid-frequencies and 
decreased word recognition ability.  Changes were greater in 
the left ear.  

On January 2001 QTC audiological evaluation, testing revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
80
90
110
LEFT
55
60
90
110
110

The veteran's speech discrimination score on the Maryland CNC 
word list was 66 percent in the right ear and 50 percent in 
the left ear.  The audiologist's assessment was hearing loss 
with bilateral tinnitus secondary to the hearing loss and 
noise exposure in service.  

A  December 2002 audiology assessment revealed moderate to 
profound sensorineural hearing loss.  A slight decrease in 
hearing (10 to 15 dB) was noted in both ears from 1500 Hz to 
8k Hz since February 2000 testing.     

On March 2003 QTC audiological evaluation, testing revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
90
105
110
LEFT
65
70
100
110
110

The veteran's speech discrimination score on the Maryland CNC 
word list was 52 percent in the right ear and 44 percent in 
the left ear.  The audiologist's assessment was severe, 
profound hearing loss from 500 Hz to 4k Hz for both ears and 
bilateral tinnitus.  The audiologist opined that tinnitus was 
secondary to the hearing loss and noise exposure in service.  

During a June 2005 hearing before the Board, the veteran 
testified that he had in-service exposure to non-combat 
artillery noise.  He stated that he was granted service 
connection for tinnitus and a left ear hearing loss and has 
worn hearing aids in both ears since 1989.  The veteran 
denied significant civilian occupational noise exposure.  He 
asserted that background noise such as people talking or 
music playing exacerbates his hearing loss.

A July 2005 Emory Clinic audiology assessment notes that 
audiometic testing revealed bilateral moderate to severe 
sensorineural hearing loss.  The audiologist noted that the 
veteran's speech discrimination score on the Maryland CNC 
word list was 32 percent in the right ear and 60 percent in 
the left ear.  The veteran's reported history of in-service 
noise exposure was noted. 

A handwritten, July 2005 note from L. B. Dolan, M.D., 
comments that the patient has severe hearing loss bilaterally 
probably from the same etiology. 

On August 2005 VA audiological evaluation, testing revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
110
-
120
LEFT
70
80
110
125+
125+

The veteran's word recognition was 64 percent in the right 
ear and 52 percent in the left ear.  

VA Audiometric testing in August 2006 revealed that pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
105+
105+
105+
LEFT
65
80
105+
105+
105+

The veteran's speech discrimination score on the Maryland CNC 
word list was 50 percent in the right ear and 32 percent in 
the left ear.  The audiologist's assessment was severe 
profound hearing loss from 500 Hz to 4k Hz for both ears and 
bilateral tinnitus.   

The audiologist's report includes a notation that the 
veteran's claims file had been reviewed.  It was noted that 
veteran's civilian occupational history included carpenter, 
employee in a manufacturing plant, and truck driver.  After 
review of the military records, claims file, and a 
comprehensive audiological assessment of the veteran, the 
audiologist stated that the veteran's then current hearing 
status revealed symmetrical profound sensorineural hearing 
loss.  On the question of etiology, the audiologist  offered 
that, because the veteran's military records revealed normal 
hearing on the right at separation, and because research does 
not support continued injury to an ear after noise exposure 
has terminated, it was his professional opinion that the 
veteran's right ear hearing loss was not caused by or the 
result of military noise exposure.  The audiologist noted 
that service connection for the left ear hearing loss had 
already been established.  

Following receipt of the claims file and consideration of the 
comment from Dr. Dolan, in September 2002, a VA physician 
signed the August 2006 report.  Also in September 2006, a VA 
ENT/otolaryngology staff physician commented, after review of 
the claims file, that he concurred in the August 2006 
findings and opinion provided by the audiologist.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In adjudicating a claim for benefits, VA must determine 
whether a preponderance of the evidence supports the claim or 
whether all of the evidence is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

As indicated above, the veteran's SMRs, to include enlistment 
and separation medical examination reports, include 
assessments that the veteran's right ear was normal, and 
audiological testing at those times revealed no right ear 
hearing loss.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As indicated above, audiometric testing results from January 
1988 to August 2006 consistently reflect current right ear 
hearing loss to an extent recognized a disability for VA 
purposes.  The question remains, however, as to whether there 
is a nexus between such disability and service.

In this case, the veteran has asserted that he had to non-
combat artillery noise exposure during military service, and 
that, since that time, he has experienced hearing problems.  
The Board notes that the veteran's military records confirm 
that he served in the Army Trp C 1st Sqdrn. 3rd ARMD CAV 6th 
U.S. ARMY , that his military occupational specialty was as 
an armor crewman, and that his awards and decorations 
included the National Defense Service Medal and SPS (Rifle M-
14 and .45 caliber).  While there is no specific evidence of 
acoustic trauma in service, the veteran's MOS and awards 
indicate likely in-service noise exposure.

Notwithstanding current hearing loss disability and likely 
noise exposure in service, the Board finds that most 
competent, persuasive evidence on the question of nexus 
between current right ear hearing loss and service weighs 
against the claim.  

As indicated above, the August 2006 VA audiologist offered a 
negative opinion on the nexus question.  That opinion was 
rendered after the audiologist evaluated the veteran and had 
reviewed military records, the claims file, private records, 
and  results of VA and QTC audiology evaluations conducted in 
January 1988, January 2001, and March 2003.  The audiologist 
acknowledged that the veteran had a current right ear hearing 
loss.  However, audiologist  also noted that the veteran's 
hearing test at discharge did not confirm any hearing loss or 
any injury in service. The examiner further reported that the 
veteran engaged in post-service civilian occupations with 
hazardous noise exposure.  The audiologist ultimately opined 
that the veteran's right ear hearing loss was not caused by 
or the result of military noise exposure.  As noted above, 
one VA physician effectively, and another VA physician 
actually, concurred in the audiologist's findings and 
opinion.

By contrast, the only opinion that tends to directly support 
the claim is the opinion of the author of the March 2003 
audiological evaluation report.  However, that opinion was 
offered with out any stated rationale, and hence, is less 
probative than the August 2006 opinion.  Additionally,  while 
Dr. Dolan's comment that the veteran's bilateral hearing loss 
was probably from the same etiology seems to suggest, by 
implication, a relationship between the veteran's currently 
nonservice-connected right ear hearing loss and service, that 
handwritten opinion, is, likewise, without stated rationale.  
Further, unlike the August 2006 VA audiologist and the two VA 
physicians that concurred in the audiologist's findings and 
opinion, there is no indication that either the March 2003 
audiologist or Dr. Dolan based their comments on review of 
the veteran's actual documented history, to include in- and 
post-service records. .

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  Greater weight may 
be placed on one physician's than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

Under these circumstances, the Board finds that the most 
persuasive opinion on the nexus question weighs against the 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It 
is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In addition to the aforementioned evidence, the Board has 
considered the appellant's assertions in adjudicating the 
claim.  However, this claim turns on the medical matter of 
etiology of a current disability, and, as a layperson without 
the appropriate training and expertise, the veteran simply is 
not competent to render a probative (persuasive) opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet.  App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in this 
regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for right ear hearing loss must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence weighs against the claim, the 
doctrine is not for application.  See 38 C.F.R. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


